       Case: 1:20-cv-03674 Document #: 1 Filed: 06/23/20 Page 1 of 4 PageID #:1




          IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
                   DISTRICT OF ILLINOIS, EASTERN DIVISION

DIANE POWERS,                                           )
                                                        )
                                       Plaintiff,       )
v.                                                      )      Case No.: 1:20-cv-3674
                                                        )
UNITED STATES OF AMERICA,                               )
                                                        )
                                       Defendant.       )

                                     COMPLAINT AT LAW

        NOW COMES the Plaintiff, DIANE POWERS, by and through her attorneys, THE

KRYDER LAW GROUP, LLC., and complains of the Defendant, the UNITED STATES OF

AMERICA, follows:

                                        INTRODUCTION

     1. This action is brought under the Federal Tort Claims Act (“FTCA”), 28 U.S.C. § 2671, et.

seq.

     2. Plaintiff, DIANE POWERS, fully complied with the requirements of 28 U.S.C. § 2675 of

the FTCA. Standard Form 95 attached as Exhibit 1.

     3. This suit has been timely filed in that the Plaintiff, DIANE POWERS, served her notice of

claim on the Department of Health & Human Services within two years after the relevant date of

incident that forms the basis of this matter.

                                   JURISDICTION AND VENUE

     4. The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1346(b)(1) and 1331.

     5. Venue is proper pursuant to 28 U.S. Code § 1402(b) and 28 U.S.C. § 1391(b). The events

alleged within all occurred in the Northern District of Illinois.




                                                    1
       Case: 1:20-cv-03674 Document #: 1 Filed: 06/23/20 Page 2 of 4 PageID #:2




                                            THE PARTIES

    6. Plaintiff, DIANE POWERS, is, and at all relevant times, was a resident of Cook County,

Illinois.

    7. At all relevant times, Defendant, UNITED STATES OF AMERICA, by and through its

agency, the United States Postal Service, employed PATRICK DARIAN

                                  FACTUAL ALLEGATIONS

    8. On or about July 26, 2019, the Plaintiff, DIANE POWERS, was the driver of a motor

 vehicle traveling northbound on Halsted Street at or near its intersection with Taylor Street in the

 City of Chicago, County of Cook, State of Illinois.

    9. On or about July 26, 2019, the Defendant, PATRICK DARIAN, was the driver of a

 motor vehicle traveling northbound on Halsted Street at or near its intersection with Taylor

 Street in the City of Chicago, County of Cook, State of Illinois.

    10. On or about July 26, 2019, PATRICK DARIAN, was an agent and/or employee of the

 United States Postal Serviced which is an agency of the Defendant, UNITED STATES OF

 AMERICA, and acting within the scope of his agency and/or employment.

    11. At the aforementioned time and place, PATRICK DARIAN, failed to reduce speed,

 causing a rear-end collision with the Plaintiff.

    12. At all times material to this matter, the Defendant, UNITED STATES OF AMERICA, by

 and through its agent and/or employee, was under a duty to operate its vehicle in a safe and

 reasonable manner consistent with the traffic laws for the state of Illinois.

    13. At all times material to this matter, the Plaintiff, DIANE POWERS, was free from

 contributory negligence.




                                                    2
       Case: 1:20-cv-03674 Document #: 1 Filed: 06/23/20 Page 3 of 4 PageID #:3




             COUNT I: NEGLIGENCE – DIANE POWERS vs. UNITED STATES OF
                                 AMERICA

    14. The Plaintiff incorporates and re-alleges paragraphs 1-13 of this complaint.

    15. At the time and place aforesaid, the Defendant, UNITED STATES OF AMERICA, by

and through its agent and/or employee, breached the aforementioned duty through one or more

of the following acts and/or omissions:

                a.      Carelessly and negligently operated, managed, maintained, and controlled
                        said motor vehicle;

                b.      Carelessly and negligently operated his motor vehicle at a rate of speed
                        which was greater than reasonable and proper with regard to traffic
                        conditions and the use of the highway, or which was greater than the
                        applicable speed of limit established in violation of 625 ILCS 5/11-601(a);

                c.      Carelessly and negligently failed to equip his vehicle with functioning
                        brakes although such a device was necessary to ensure the safe operation of
                        said vehicle pursuant to 625 ILCS 5/12-301;

                d.      Carelessly and negligently failed to reduce speed so as to prevent a
                        collision;

                e.      Carelessly and negligently caused a collision; and

                f.      Was otherwise careless and/or negligent.

    16. As a direct and proximate result of one or more of the aforesaid careless and negligent acts

and/or omissions of the Defendant, UNITED STATES OF AMERICA, by and through its

Department and its agent and/or employee, the Plaintiff, DIANE POWERS, then and there

sustained severe and permanent bodily injury and was, and will be, hindered and prevented from

attending to her usual duties and affairs of life, and has lost, and will continue to lose, the value of

that time as aforementioned. Further, the Plaintiff, DIANE POWERS, suffered great pain and

anguish, both in mind and body, and will in the future continue to suffer. The Plaintiff, DIANE

POWERS, further expended and became liable for large sums of money for medical care and



                                                   3
       Case: 1:20-cv-03674 Document #: 1 Filed: 06/23/20 Page 4 of 4 PageID #:4




services and will in the future expend money for medical care and services endeavoring to become

healed and cured of said injuries.

       WHEREFORE, the Plaintiff, DIANE POWERS, demands judgment against the

Defendant, UNITED STATES OF AMERICA, in a sum greater than $50,000 (Fifty Thousand

Dollars) plus costs of this case and any additional relief this Court deems fair and just.




                                                      Respectfully Submitted,

                                                      DIANE POWERS

                                              By:            /s/Andrew Kryder                _
                                                      One of Her Attorneys


The Kryder Law Group, LLC
134 N. LaSalle Street – 1515
Chicago, Illinois 60602
Tel.: (312) 223-1700
info@kryderlaw.com




                                                  4
